Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
.Applicant has amended independent claims 1, 37 & 39 and dependent claims 6 25 & 30 and canceled claims 2, 5, 8, 11-13, 17-18, 20, 23-24, 26-27, 29, 31-32, 34-36 & 38. The amendment (pages 1-8, dated 3/21/2022) and arguments (pages 9-16, dated 3/21/2022) has been reviewed and found to have overcome claim objection for claims 6 & 30; 112b rejection for claims 25, 37 & 39, as well as 103 rejections for claims 1, 3-4, 6-7, 9-10, 14-16, 19, 21-22, 25, 28, 30, 33, 37 & 39. 
	The case therefore has been placed in allowable condition.
Allowable Subject Matter
Claims 1, 3-4, 6-7, 9-10, 14-16, 19, 21-22, 25, 28, 30, 33, 37 & 39. 
are allowed. 
	This communication warrants No Examiner's Reason for Allowance, applicant's
reply make evident the reasons for allowance, satisfying the "record as a whole" proviso
of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's amendments and arguments filed on 03/21/2022, pages 1-8 & 9-16 respectively,  are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/Primary Examiner, Art Unit 2497